NUMBER 13-06-447-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG



 
RODNEY COATS,                                                                       Appellant,

v.

THE STATE OF TEXAS,                                                               Appellee.




On appeal from the 347th District Court
of Nueces County, Texas.


 

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Garza
Memorandum Opinion Per Curiam

          Appellant seeks to appeal from an order continuing or modifying community
supervision.  We dismiss the appeal for want of jurisdiction.
          In Basaldua v. State, 558 S.W.2d 2 (Tex. Crim. App. 1977), the Court held that a
defendant may not appeal from an order continuing a defendant on probation with
amended terms and conditions.  There is neither constitutional nor statutory authority which
would confer jurisdiction on this Court to hear an appeal from an order modifying
probationary conditions.  Basaldua, 558 S.W.2d at 5.
          Accordingly, the appeal is dismissed.
                                                                           PER CURIAM
Do not publish.
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed this
the 28th day of September, 2006.